Name: Commission Regulation (EEC) No 3089/91 of 22 October 1991 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 91 Official Journal of the European Communities No L 291 /19 COMMISSION REGULATION (EEC) No 3089/91 of 22 October 1991 temporarily suspending the advance fixing of export refunds for certain milk products refunds on the products concerned should be suspended temporarily, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1630/91 (2); Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas in order to meet its international obligations, the Commission must introduce specific provision on the advance fixing of certain refunds ; whereas, pending the adoption of such provisions, the advance fixing of those HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of refunds on products falling within CN code 0405 00 10 700 and exported to destination 056 in the Annex to Commission Regulation (EEC) No 2841 /91 (*), as amended by Regulation (EEC) No 2895/91 (6), is hereby suspended for the period 23 to 25 October 1991 . Article 2 This Regulation shall enter into force on 23 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6 . 1968, p. 13 . 0 OJ No L 150, 15 . 6 . 1991 , p. 19. 0 OJ No L 155, 3 . 7. 1968 , p. 1 . (4) OJ No L 119, 8 . 5. 1986, p. 36. 0 OJ No L 272, 28 . 9 . 1991 , p. 27. (6) OJ No L 275, 2. 10 . 1991 , p. 13 .